Fourth Court of Appeals
                                  San Antonio, Texas
                                        March 28, 2013

                                      No. 04-12-00826-CR

                                       Alonzo HELMKE,
                                           Appellant

                                                v.

                                   THE STATE OF TEXAS,
                                         Appellee

                  From the 187th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012CR3874
                        Honorable Raymond Angelini, Judge Presiding


                                         ORDER
        On February 28, 2013, we abated this appeal and remanded it for the trial court to rule on
appointed counsel’s motion to withdraw. The trial court granted the motion to withdraw and
appointed attorney Michael Hoyle to represent appellant in this appeal. A copy of the trial
court’s order has been filed with this court.

       We reinstate the appeal on the docket of this court. We order appellant’s brief due
April 29, 2013.


                                                     ____________________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of April, 2013.


                                                     ____________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court